Exhibit 10.4

EXECUTION VERSION

TRANSITION SERVICES AGREEMENT

between

BABCOCK & WILCOX ENTERPRISES, INC.

(as service provider)

and

THE BABCOCK & WILCOX COMPANY

(as service receiver)

Dated June 8, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I

  

DEFINITIONS

     1   

Section 1.1

  

Definitions

     1   

ARTICLE II

  

SERVICES

     2   

Section 2.1

  

Services

     2   

Section 2.2

  

Service Coordinators

     3   

Section 2.3

  

Additional Services

     3   

Section 2.4

  

Third Party Services

     3   

Section 2.5

  

Standard of Performance; Limitation of Liability

     4   

Section 2.6

  

Service Boundaries and Scope

     5   

Section 2.7

  

Cooperation

     5   

Section 2.8

  

Transitional Nature of Services; Changes

     6   

Section 2.9

  

Access

     6   

ARTICLE III

  

SERVICE CHARGES

     6   

Section 3.1

  

Compensation

     6   

ARTICLE IV

  

PAYMENT

     6   

Section 4.1

  

Payment

     6   

Section 4.2

  

Payment Disputes

     7   

Section 4.3

  

Review of Charges; Error Correction

     7   

Section 4.4

  

Taxes

     7   

Section 4.5

  

Records

     8   

ARTICLE V

  

TERM

     8   

Section 5.1

  

Term

     8   

ARTICLE VI

  

DISCONTINUATION OF SERVICES

     8   

Section 6.1

  

Discontinuation of Services

     8   

Section 6.2

  

Procedures Upon Discontinuation or Termination of Services

     9   

ARTICLE VII

  

DEFAULT

     9   

Section 7.1

  

Termination for Default

     9   

ARTICLE VIII

  

INDEMNIFICATION AND WAIVER

     9   

Section 8.1

  

Waiver of Consequential Damages

     9   

Section 8.2

  

Services Received

     10   

Section 8.3

  

Express Negligence

     11   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

ARTICLE IX

  

CONFIDENTIALITY

     11   

Section 9.1

  

Confidentiality

     11   

Section 9.2

  

System Security

     11   

ARTICLE X

  

FORCE MAJEURE

     12   

Section 10.1

  

Performance Excused

     12   

Section 10.2

  

Notice

     12   

Section 10.3

  

Cooperation

     12   

ARTICLE XI

  

MISCELLANEOUS

     12   

Section 11.1

  

Entire Agreement

     12   

Section 11.2

  

Binding Effect; No Third-Party Beneficiaries; Assignment

     13   

Section 11.3

  

Amendment; Waivers

     13   

Section 11.4

  

Notices

     13   

Section 11.5

  

Counterparts

     13   

Section 11.6

  

Severability

     13   

Section 11.7

  

Governing Law

     14   

Section 11.8

  

Performance

     14   

Section 11.9

  

Relationship of Parties

     14   

Section 11.10

  

Regulations

     14   

Section 11.11

  

Construction

     14   

Section 11.12

  

Effect if Separation does not Occur

     14   

 

-ii-



--------------------------------------------------------------------------------

Schedules

Schedule A - Tax Services

Schedule B - Accounting and Financial Reporting Services

Schedule C - Internal Records Management Services

Schedule D - Human Resources Services

Schedule E - Commercial Systems Technical Services

Schedule 2.4 - Certain Subcontractors

Schedule 4.1 - Payment Instructions

 

iii



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

This TRANSITION SERVICES AGREEMENT (together with the Schedules hereto, this
“Agreement”) is entered into as of June 8, 2015, by and between Babcock & Wilcox
Enterprises, Inc., a Delaware corporation (“SpinCo”) and The Babcock & Wilcox
Company, a Delaware corporation (“RemainCo”).

WHEREAS, the Board of Directors of RemainCo has determined that it would be
appropriate and desirable for RemainCo to distribute (the “Distribution”) on a
pro rata basis to the holders of outstanding shares of common stock, par value
$0.01 per share, of RemainCo all of the outstanding shares of common stock, par
value $0.01 per share, of SpinCo owned by RemainCo;

WHEREAS, in order to effectuate the foregoing, RemainCo and SpinCo have entered
into a Master Separation Agreement, dated as of the date hereof (the “Master
Separation Agreement”), which provides, among other things, upon the terms and
subject to the conditions thereof, for the separation of the respective
businesses of RemainCo and SpinCo and the Distribution, and the execution and
delivery of certain other agreements, including this Agreement, in order to
facilitate and provide for the foregoing; and

WHEREAS, in order to provide for an orderly transition under the Master
Separation Agreement, it will be advisable for SpinCo, through members of the
SpinCo Group, to provide to RemainCo certain services described herein for a
transitional period.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Additional Services” has the meaning set forth in Section 2.3.

“Agreement” has the meaning set forth in the preamble.

“Availed Party” has the meaning set forth in Section 9.2(a).

“Distribution” has the meaning set forth in the recitals.

“Force Majeure Event” has the meaning set forth in Section 10.1.

“Master Separation Agreement” has the meaning set forth in the recitals.



--------------------------------------------------------------------------------

“RemainCo” has the meaning set forth in the preamble.

“Schedules” means the Schedules attached hereto.

“Security Regulations” has the meaning set forth in Section 9.2(a).

“Service Coordinator” has the meaning set forth in Section 2.2.

“Services” has the meaning set forth in Section 2.1(a).

“SpinCo” has the meaning set forth in the preamble.

“Systems” has the meaning set forth in Section 9.2(a).

“Tax” has the meaning set forth in Section 4.4.

Capitalized terms used but not otherwise defined in this Agreement shall have
the respective meanings assigned to such terms in the Master Separation
Agreement.

ARTICLE II

SERVICES

Section 2.1 Services.

(a) Upon the terms and subject to the conditions of this Agreement, SpinCo,
acting directly and/or through its Affiliates and their respective employees,
agents, contractors or independent third parties designated by any of them,
agrees to use commercially reasonable efforts to provide or to cause to be
provided services to the RemainCo Group as set forth in Schedules A through E
(including any Additional Services provided in accordance with Section 2.3
hereof, all such services are collectively referred to herein as the
“Services”).

(b) At all times during the performance of the Services, all Persons performing
such Services (including agents, temporary employees, independent third parties
and consultants) shall be construed as being independent from the RemainCo
Group, and such Persons shall not be considered or deemed to be employees of any
member of the RemainCo Group nor entitled to any employee benefits of RemainCo
as a result of this Agreement. The responsibility of such Persons is to perform
the Services in accordance with this Agreement and, as necessary, to advise the
applicable member of the RemainCo Group in connection therewith, and such
Persons shall not be responsible for decision-making on behalf of any member of
the RemainCo Group. Such Persons shall not be required to report to management
of any member of the RemainCo Group nor be deemed to be under the management or
direction of any member of the RemainCo Group. RemainCo acknowledges and agrees
that, except as may be expressly set forth herein as a Service (including any
Additional Services provided in accordance with Section 2.3 hereof) or otherwise
expressly set forth in the Master Separation Agreement or an Ancillary
Agreement, no member of the SpinCo Group shall be obligated to provide, or cause
to be provided, any service or goods to any member of the RemainCo Group.

(c) Notwithstanding anything to the contrary in this Agreement, SpinCo and
members of the SpinCo Group shall not be required to perform Services hereunder
or take any actions relating thereto that conflict with or violate any
applicable Law, contract, license, authorization, certification or permit or
SpinCo’s Code of Business Conduct or other governance policies, as they may be
amended from time to time.

 

- 2 -



--------------------------------------------------------------------------------

Section 2.2 Service Coordinators. Each party will nominate in writing a
representative to act as the primary contact with respect to the provision of
the Services and the resolution of disputes under this Agreement (each such
person, a “Service Coordinator”). The initial Service Coordinators shall be
David S. Black (for RemainCo) and Jude T. Broussard (for SpinCo) (or their
designated delegates) for each of RemainCo and SpinCo, respectively. The Service
Coordinators shall meet as expeditiously as possible to resolve any dispute
hereunder; and any dispute that is not resolved by the Service Coordinators
within 45 days shall be resolved in accordance with the dispute resolution
procedures set forth in Article V of the Master Separation Agreement. Each party
hereto may treat an act of a Service Coordinator of the other party hereto which
is consistent with the provisions of this Agreement as being authorized by such
other party without inquiring behind such act or ascertaining whether such
Service Coordinator had authority to so act; provided, however, that no such
Service Coordinator shall have authority to amend this Agreement. RemainCo and
SpinCo shall advise each other promptly (in any case no more than three Business
Days) in writing of any change in their respective Service Coordinators, setting
forth the name of the replacement, and stating that the replacement Service
Coordinator is authorized to act for such party in accordance with this
Section 2.2.

Section 2.3 Additional Services. RemainCo may request additional Services (the
“Additional Services”) from SpinCo by providing written notice. Upon the mutual
written agreement as to the nature, cost, duration and scope of such Additional
Services, RemainCo and SpinCo shall supplement in writing the Schedules hereto
to include such Additional Services. Subject to the other limitations in this
Agreement, including the provisions in Section 2.6, but notwithstanding the
foregoing provisions of this Section 2.3, in addition to providing the Services
specified in the Schedules, SpinCo, acting directly and/or through its
Affiliates and their respective employees, agents, contractors or independent
third parties designated by any of them, shall use commercially reasonable
efforts to provide or to cause to be provided additional, de minimis
administrative support services to the RemainCo Group as may be requested by any
member of the RemainCo Group from time to time, at no cost beyond the amounts
set forth in the Schedules (as the amounts set forth in the Schedules
contemplate such additional, de minimis administrative support services);
provided, however, that, for any such additional services to be considered de
minimis for purposes of this sentence, such additional services shall not
require the attention of (i) any one employee of any member of the SpinCo Group
for more than 2 hours in any single calendar month or (ii) any group of
employees of any one or more members of the SpinCo Group for more than 30 hours
in any single calendar month. Except where the context otherwise indicates or
requires, any such additional services referred to in the immediately preceding
sentence shall be deemed to be “Services” under this Agreement.

Section 2.4 Third Party Services. SpinCo shall have the right to hire
third-party subcontractors to provide all or part of any Service hereunder
except as specifically prohibited by the Schedule defining such Service;
provided, that SpinCo shall consult in good faith with

 

- 3 -



--------------------------------------------------------------------------------

RemainCo regarding the proposed hiring of any third-party subcontractor that has
not previously been involved in the activities relating to such Service prior to
the date hereof; provided, further, that, in the event such subcontracting is
inconsistent with the practice applied by SpinCo generally from time to time
within its own organization, SpinCo shall give notice to RemainCo of its intent
to subcontract any portion of the Services and RemainCo shall have 20 days (or
such lesser period set forth in the notice as may be practicable in the event of
exigent circumstances) to determine, in its sole discretion, whether to permit
such subcontracting or whether to cancel such Service in accordance with Article
VI hereof. If RemainCo opts to cancel a Service pursuant to the immediately
preceding sentence, it shall not be liable to SpinCo pursuant to Section 6.1 for
any costs or expenses SpinCo or any member of the SpinCo Group remains obligated
to pay to the third-party subcontractor identified in the notice provided by
SpinCo as described above. SpinCo shall not be required to give notice of its
intent to subcontract Services to any party listed on Exhibit 2.4 hereto, nor
shall RemainCo have any right to cancel any Service subcontracted to any such
listed party pursuant to this Section 2.4 (provided, that this sentence shall
not prevent RemainCo from cancelling any Service pursuant to Section 6.1).

Section 2.5 Standard of Performance; Limitation of Liability.

(a) The Services to be provided hereunder shall be performed with the same
general degree of care, at the same general level and at the same general degree
of accuracy and responsiveness, as when performed within the RemainCo
organization (including, for this purpose, SpinCo and the SpinCo Group) prior to
the date of this Agreement. It is understood and agreed that SpinCo and the
members of the SpinCo Group are not professional providers of the types of
services included in the Services and that SpinCo personnel performing Services
have other responsibilities and will not be dedicated full-time to performing
Services hereunder.

(b) In the event SpinCo or any member of the SpinCo Group fails to provide, or
cause to be provided, the Services in accordance with the standard of service
set forth in Section 2.5(a), the sole and exclusive remedy of RemainCo shall be,
at RemainCo’s sole discretion, within 90 days from the date that SpinCo or such
member of the SpinCo Group first fails to provide such Service, to not pay for
such Service; provided that in the event SpinCo defaults in the manner described
in clause (ii) of Section 7.1, RemainCo shall have the further rights set forth
in Article VII.

(c) EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 2.5, NO REPRESENTATIONS OR
WARRANTIES OF ANY KIND, EXPRESSED OR IMPLIED (INCLUDING THE WARRANTIES OF
NON-INFRINGEMENT, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR
CONFORMITY TO ANY REPRESENTATION OR DESCRIPTION), ARE MADE BY SPINCO OR ANY
MEMBER OF THE SPINCO GROUP WITH RESPECT TO THE SERVICES UNDER THIS AGREEMENT
AND, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ALL SUCH REPRESENTATIONS
OR WARRANTIES ARE HEREBY WAIVED AND DISCLAIMED. REMAINCO (ON ITS OWN BEHALF AND
ON BEHALF OF EACH OTHER MEMBER OF THE REMAINCO GROUP) HEREBY EXPRESSLY WAIVES
ANY RIGHT REMAINCO OR ANY MEMBER OF THE REMAINCO GROUP MAY OTHERWISE HAVE FOR
ANY LOSSES, TO ENFORCE SPECIFIC PERFORMANCE OR TO PURSUE ANY OTHER REMEDY
AVAILABLE IN CONTRACT, AT LAW OR IN EQUITY IN THE EVENT OF

 

- 4 -



--------------------------------------------------------------------------------

ANY NON-PERFORMANCE, INADEQUATE PERFORMANCE, FAULTY PERFORMANCE OR OTHER FAILURE
OR BREACH BY SPINCO OR ANY MEMBER OF THE SPINCO GROUP UNDER OR RELATING TO THIS
AGREEMENT, NOTWITHSTANDING THE NEGLIGENCE OR GROSS NEGLIGENCE (WHETHER SOLE,
JOINT OR CONCURRENT OR ACTIVE OR PASSIVE) OF SPINCO OR ANY MEMBER OF THE SPINCO
GROUP OR ANY THIRD PARTY SERVICE PROVIDER AND WHETHER DAMAGES ARE ASSERTED IN
CONTRACT OR TORT, UNDER FEDERAL, STATE OR NON U.S. LAWS OR OTHER STATUTE OR
OTHERWISE; PROVIDED, HOWEVER, THAT THE FOREGOING WAIVER SHALL NOT EXTEND TO
COVER, AND SPINCO SHALL BE RESPONSIBLE FOR, SUCH LOSSES CAUSED BY THE WILLFUL
MISCONDUCT OF SPINCO OR ANY MEMBER OF THE SPINCO GROUP. NOTWITHSTANDING ANYTHING
IN THIS AGREEMENT TO THE CONTRARY, IN NO EVENT SHALL THE SPINCO GROUP BE LIABLE
TO THE REMAINCO GROUP WITH RESPECT TO CLAIMS ARISING OUT OF THIS AGREEMENT FOR
AMOUNTS IN THE AGGREGATE EXCEEDING THE AGGREGATE SERVICE CHARGES PAID HEREUNDER
BY THE REMAINCO GROUP.

Section 2.6 Service Boundaries and Scope. Except as provided in a Schedule for a
specific Service, the Services shall be available only for purposes of
conducting the business of the RemainCo Group substantially in the manner it was
conducted immediately prior to the Distribution Date. Except as provided in a
Schedule for a specific Service, in providing, or causing to be provided, the
Services, SpinCo shall not be obligated to: (i) maintain the employment of any
specific employee or hire additional employees or third-party service providers;
(ii) purchase, lease or license any additional equipment (including computer
equipment, furniture, furnishings, fixtures, machinery, vehicles, tools and
other tangible personal property), software or other assets, rights or
properties; (iii) make modifications to its existing systems or software;
(iv) provide any member of the RemainCo Group with access to any systems or
software other than those to which it has authorized access immediately prior to
the Distribution Date; or (v) pay any costs related to the transfer or
conversion of data of any member of the RemainCo Group. RemainCo acknowledges
(on its own behalf and on behalf of the other members of the RemainCo Group)
that the employees of SpinCo or any other members of the SpinCo Group who may be
assisting in the provision of Services hereunder are at-will employees and, as
such, may terminate or be terminated from employment with SpinCo or any of the
other members of the SpinCo Group providing Services hereunder at any time for
any reason. In no event shall SpinCo or any of its Affiliates or any of their
respective employees or agents be required to perform any Services or take any
other actions hereunder that conflict with any applicable Law. For the avoidance
of doubt and except as may hereafter be designated as Additional Services in
accordance with Section 2.3, the Services do not include any services required
for or as the result of any business acquisitions, divestitures, start-ups or,
shutdowns or discontinuation of current business lines by the RemainCo Group. To
the extent RemainCo desires SpinCo to provide any services in connection with
any such acquisitions, divestitures, start-ups or, shutdowns or discontinuation
of current business lines, RemainCo shall follow the procedures for requesting
Additional Services pursuant to Section 2.3.

Section 2.7 Cooperation. RemainCo and SpinCo shall cooperate with one another
and provide such further assistance as the other party may reasonably request in
connection with (a) the provision of Services hereunder or (b) the compliance
with any Laws imposed on either SpinCo or RemainCo.

 

- 5 -



--------------------------------------------------------------------------------

Section 2.8 Transitional Nature of Services; Changes. Subject to Sections 2.3
and 2.5, the parties acknowledge the transitional nature of the Services and
that SpinCo may make changes from time to time in the manner of performing the
Services.

Section 2.9 Access. During the term of this Agreement and for so long as any
Services are being provided to RemainCo by SpinCo, RemainCo will provide SpinCo
and its authorized representatives reasonable access, during regular business
hours upon reasonable notice, to RemainCo and its employees, representatives,
facilities and books and records as SpinCo and its representatives may
reasonably require in order to perform such Services.

ARTICLE III

SERVICE CHARGES

Section 3.1 Compensation. Subject to the specific terms of this Agreement, the
compensation to be received by SpinCo for each Service provided hereunder will
be the fees set forth on the Schedule relating to the particular Service,
subject to any escalation provided for on such Schedule. In consideration for
the provision of a Service, each member of the RemainCo Group receiving such
Service shall pay to SpinCo or, at the election of SpinCo, the member of the
SpinCo Group providing such Service, the applicable fee for such Service as set
forth on the attached Schedules.

ARTICLE IV

PAYMENT

Section 4.1 Payment. Except as otherwise provided in a Schedule for a specific
Service, charges for Services shall be invoiced monthly in arrears based on the
Services provided by SpinCo or, at its option, the member of the SpinCo Group
providing the Service. Except as otherwise provided in a Schedule for a specific
Service, RemainCo shall make the corresponding payment no later than 60 days
after receipt of the invoice. Unless otherwise provided in this Agreement,
RemainCo shall remit funds in payment of invoices provided hereunder either by
wire transfer or ACH (Automated Clearing House) in accordance with the payment
instructions set forth in Schedule 4.1. Each invoice shall be directed to the
RemainCo Service Coordinator or such other person designated in writing from
time to time by such Service Coordinator. The invoice shall set forth in
reasonable detail the Services rendered and the invoice amount for the Services
rendered for the period covered by such invoice. Interest will accrue on any
unpaid amounts at ten percent (10%) per annum (compounded monthly) or, if less,
the maximum non-usurious rate of interest permitted by applicable law, until
such amounts, together with all accrued and unpaid interest thereon, are paid in
full. All timely payments under this Agreement shall be made without early
payment discount. Any preexisting obligation to make payment for Services
provided hereunder shall survive the termination of this Agreement. If SpinCo
incurs any reasonable out-of-pocket expenses (including any incremental license
fees incurred by SpinCo in connection with performance of the Services and any
travel expenses incurred at the

 

- 6 -



--------------------------------------------------------------------------------

request or with the consent of RemainCo) or remits funds to a third-party on
behalf of RemainCo, in either case in connection with the rendering of Services,
then SpinCo shall include such amount on its monthly invoice to RemainCo, with
reasonable supporting documentation, and RemainCo shall reimburse that amount to
SpinCo pursuant to this Section 4.1 as part of its next monthly payment.

Section 4.2 Payment Disputes. RemainCo may object to any amounts for any Service
at any time before, at the time of, or after payment is made, provided such
objection is made in writing to SpinCo within 90 days following the date of the
disputed invoice. RemainCo shall timely pay the disputed items in full while
resolution of the dispute is pending; provided, however, that SpinCo shall pay
interest at a rate of five percent (5%) per annum (compounded monthly) on any
amounts it is required to return to RemainCo upon resolution of the dispute.
Payment of any amount shall not constitute approval thereof. The Service
Coordinators shall meet as expeditiously as possible to resolve any dispute. Any
dispute that is not resolved by the Service Coordinators within 45 days shall be
resolved in accordance with the dispute resolution and arbitration procedures
set forth in Article V of the Master Separation Agreement. Neither party (or any
member of its respective Group) shall have a right of set-off against the other
party (or any member of its respective Group) for billed amounts hereunder. Upon
written request, SpinCo will provide to RemainCo reasonable detail and support
documentation to permit RemainCo to verify the accuracy of an invoice.

Section 4.3 Review of Charges; Error Correction. SpinCo shall maintain accurate
books and records (including invoices of third parties) related to the Services
sufficient to calculate, and allow RemainCo to verify, the amounts owed under
this Agreement. From time to time until 120 days following the termination of
this Agreement, RemainCo shall have the right to review, and SpinCo shall
provide access to, such books and records to verify the accuracy of such
amounts, provided that such reviews shall not occur more frequently than once
per calendar quarter. Each such review shall be conducted during normal business
hours and in a manner that does not unreasonably interfere with the operations
of SpinCo. If, as a result of any such review, RemainCo determines that it
overpaid any amount to SpinCo, then RemainCo may raise an objection pursuant to
the provisions of Section 4.2. RemainCo shall bear the cost and expense of any
such review. SpinCo shall make adjustments to charges as required to reflect the
discovery of errors or omissions in charges.

Section 4.4 Taxes. All transfer taxes, excises, fees or other charges (including
value added, sales, use or receipts taxes, but not including a tax on or
measured by the income, net or gross revenues, business activity or capital of a
member of the SpinCo Group), or any increase therein, now or hereafter imposed
directly or indirectly by law upon any fees paid hereunder for Services, which a
member of the SpinCo Group is required to pay or incur in connection with the
provision of Services hereunder (“Tax”), shall be passed on to RemainCo as an
explicit surcharge and shall be paid by RemainCo in addition to any Service fee
payment, whether included in the applicable Service fee payment, or added
retroactively. If RemainCo submits to SpinCo a timely and valid resale or other
exemption certificate acceptable to SpinCo and sufficient to support the
exemption from Tax, then such Tax will not be added to the Service fee payable
pursuant to Article III; provided, however, that if a member of the SpinCo Group
is ever required to pay such Tax, RemainCo will promptly reimburse SpinCo for
such Tax, including any interest, penalties and attorney’s fees related thereto.
The parties will cooperate to minimize the imposition of any Taxes.

 

- 7 -



--------------------------------------------------------------------------------

Section 4.5 Records. SpinCo shall maintain true and correct records of all
receipts, invoices, reports and such other documents relating to the Services
hereunder in accordance with its standard accounting practices and procedures,
consistently applied. SpinCo shall retain such accounting records and make them
available to RemainCo’s authorized representatives and auditors for a period of
not less than one year from the close of each fiscal year of SpinCo; provided,
however, that SpinCo may, at its option, transfer such accounting records to
RemainCo upon termination of this Agreement.

ARTICLE V

TERM

Section 5.1 Term. Subject to Articles VI and VII, the SpinCo Group shall provide
the specific Services to the RemainCo Group pursuant to this Agreement for the
time period set forth on the Schedule relating to the specific Service. In
accordance with the Master Separation Agreement and Article VI of this
Agreement, except as otherwise provided in a Schedule for a specific Service,
RemainCo shall undertake to provide to itself and members of the RemainCo Group,
and to terminate as soon as reasonably practicable, the Services provided to the
RemainCo Group hereunder. Except as otherwise provided in a Schedule for a
specific Service or group of related Services, all Services provided for
hereunder shall terminate on December 31, 2016. Except as otherwise expressly
agreed or unless sooner terminated, this Agreement shall commence upon the
Distribution Date and shall continue in full force and effect between the
parties for so long as any Service set forth in any Schedule hereto is being
provided to RemainCo or members of the RemainCo Group and this Agreement shall
terminate upon the cessation of all Services provided hereunder; provided that
Articles I, IV, VIII, IX and XI and Sections 2.5(c) and 2.7 will survive the
termination of this Agreement and any such termination shall not affect any
obligation for the payment of Services rendered prior to termination.

ARTICLE VI

DISCONTINUATION OF SERVICES

Section 6.1 Discontinuation of Services. Unless otherwise provided in the
relevant Schedule for a particular Service, at any time after the Distribution
Date, RemainCo may, without cause and in accordance with the terms and
conditions hereunder and the Master Separation Agreement, request the
discontinuation of one or more specific Services by giving SpinCo at least 30
days’ prior written notice; provided, however, that any such discontinuation
will not affect the amounts payable to SpinCo hereunder unless (and then only to
the extent that) the charges for the discontinued Services have been separately
identified in the applicable Schedule. RemainCo shall be liable to SpinCo for
all costs and expenses SpinCo or any member of the SpinCo Group remains
obligated to pay in connection with any discontinued Service or Services, except
in the case of a Service terminated by RemainCo pursuant to clause (ii) of the
first sentence of Section 7.1 hereof. The parties shall cooperate as reasonably
required to effectuate an orderly and systematic transfer to the RemainCo Group
of all of the duties and obligations previously performed by SpinCo or a member
of the SpinCo Group under this Agreement.

 

- 8 -



--------------------------------------------------------------------------------

Section 6.2 Procedures Upon Discontinuation or Termination of Services. Upon the
discontinuation or termination of a Service hereunder, this Agreement shall be
of no further force and effect with respect to such Service, except as otherwise
provided in a Schedule for a specific Service and except as to obligations
accrued prior to the date of discontinuation or termination; provided, however,
that Articles I, IV, VIII, IX and XI and Section 2.5(c) of this Agreement shall
survive such discontinuation or termination. Each party and the applicable
member(s) of its respective Group shall, within 60 days after discontinuation or
termination of a Service, deliver to the other party and the applicable
member(s) of its respective Group originals of all books, records, contracts,
receipts for deposits and all other papers or documents in its possession which
pertain exclusively to the business of the other party and relate to such
Service; provided that a party may retain copies of material provided to the
other party pursuant to this Section 6.2 as it deems necessary or appropriate in
connection with its financial reporting obligations or internal control
practices and policies.

ARTICLE VII

DEFAULT

Section 7.1 Termination for Default. In the event (i) of a failure of RemainCo
to pay for Services in accordance with the terms of Section 4.1, or (ii) any
party shall default, in any material respect, in the due performance or
observance by it of any of the other terms, covenants or agreements contained in
this Agreement, then (1) if the non-defaulting party is SpinCo, SpinCo shall
have the right, at its sole discretion, to immediately terminate the Service
with respect to which the default occurred, and (2) if the non-defaulting party
is RemainCo, RemainCo shall have the right, at its sole discretion, to
immediately terminate the Service with respect to which the default
occurred/this Agreement, in either case if the defaulting party has failed to
cure the default within 30 days of receipt of the written notice of such
default. RemainCo’s right to terminate the Service with respect to which the
default occurred pursuant to this Article VII and the rights set forth in
Section 2.5 shall constitute RemainCo’s sole and exclusive rights and remedies
for a breach by SpinCo hereunder (including any breach caused by an Affiliate of
SpinCo or other third party providing a Service hereunder).

ARTICLE VIII

INDEMNIFICATION AND WAIVER

Section 8.1 Waiver of Consequential Damages. NEITHER PARTY SHALL BE LIABLE TO
THE OTHER PARTY UNDER THIS AGREEMENT FOR ANY EXEMPLARY, PUNITIVE, SPECIAL,
INDIRECT, CONSEQUENTIAL, REMOTE OR SPECULATIVE DAMAGES (INCLUDING IN RESPECT OF
LOST PROFITS OR REVENUES), HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY
(INCLUDING NEGLIGENCE OR GROSS NEGLIGENCE) ARISING IN ANY WAY OUT OF THIS
AGREEMENT, WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES; PROVIDED, HOWEVER, THAT THE FOREGOING LIMITATIONS SHALL

 

- 9 -



--------------------------------------------------------------------------------

NOT LIMIT EACH PARTY’S INDEMNIFICATION OBLIGATIONS FOR LIABILITIES TO THIRD
PARTIES AS SET FORTH IN THIS AGREEMENT, THE MASTER SEPARATION AGREEMENT OR ANY
ANCILLARY AGREEMENT.

Section 8.2 Services Received. RemainCo hereby acknowledges and agrees that:

(a) the Services to be provided hereunder are subject to and limited by the
provisions of Section 2.5, Article VII and the other provisions hereof,
including the limitation of remedies available to RemainCo that restricts
available remedies resulting from a Service not provided in accordance with the
terms hereof to non-payment and, in certain limited circumstances, the right to
terminate such Service;

(b) the Services are being provided solely to facilitate the transition of
RemainCo as a separate company as a result of the Distribution, and SpinCo and
its Affiliates do not provide any such Services to non-Affiliates;

(c) it is not the intent of SpinCo and the other members of the SpinCo Group to
render, nor of RemainCo and the other members of the RemainCo Group to receive
from SpinCo and the other members of the SpinCo Group, professional advice or
opinions, whether with regard to tax, legal, treasury, finance, employment or
other business and financial matters, or technical advice, whether with regard
to information technology or other matters; RemainCo shall not rely on, or
construe, any Service rendered by or on behalf of SpinCo as such professional
advice or opinions or technical advice; and RemainCo shall seek all third-party
professional advice and opinions or technical advice as it may desire or need,
and in any event RemainCo shall be responsible for and assume all risks
associated with the Services, except to the limited extent set forth in
Section 2.5 and Article VII;

(d) with respect to any software or documentation within the Services, RemainCo
shall use such software and documentation internally and for their intended
purpose only, shall not distribute, publish, transfer, sublicense or in any
manner make such software or documentation available to other organizations or
persons, and shall not act as a service bureau or consultant in connection with
such software; and

(e) a material inducement to SpinCo’s agreement to provide the Services is the
limitation of liability and the release provided by RemainCo in this Agreement.

ACCORDINGLY, EXCEPT WITH REGARD TO THE LIMITED REMEDIES EXPRESSLY SET FORTH
HEREIN, REMAINCO SHALL ASSUME ALL LIABILITY FOR AND SHALL FURTHER RELEASE,
DEFEND, INDEMNIFY AND HOLD SPINCO, ANY MEMBER OF THE SPINCO GROUP AND THEIR
RESPECTIVE EMPLOYEES, OFFICERS, DIRECTORS AND AGENTS (ALL AS INDEMNIFIED
PARTIES) FREE AND HARMLESS FROM AND AGAINST ALL LOSSES RESULTING FROM, ARISING
OUT OF OR RELATED TO THE SERVICES, HOWSOEVER ARISING AND WHETHER OR NOT CAUSED
BY THE NEGLIGENCE OR GROSS NEGLIGENCE OF SPINCO, ANY MEMBER OF THE SPINCO GROUP
OR ANY THIRD PARTY SERVICE PROVIDER, OTHER THAN THOSE LOSSES CAUSED BY THE
WILLFUL MISCONDUCT OF SPINCO OR ANY MEMBER OF THE SPINCO GROUP.

 

- 10 -



--------------------------------------------------------------------------------

Section 8.3 Express Negligence. THE INDEMNITY, RELEASES AND LIMITATIONS OF
LIABILITY IN THIS AGREEMENT (INCLUDING ARTICLES II AND VIII) ARE INTENDED TO BE
ENFORCEABLE AGAINST THE PARTIES IN ACCORDANCE WITH THE EXPRESS TERMS AND SCOPE
THEREOF NOTWITHSTANDING ANY EXPRESS NEGLIGENCE RULE OR ANY SIMILAR DIRECTIVE
THAT WOULD PROHIBIT OR OTHERWISE LIMIT INDEMNITIES BECAUSE OF THE NEGLIGENCE OR
GROSS NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT OR ACTIVE OR PASSIVE) OR
OTHER FAULT OR STRICT LIABILITY OF ANY OF THE INDEMNIFIED PARTIES.

ARTICLE IX

CONFIDENTIALITY

Section 9.1 Confidentiality. SpinCo and RemainCo each acknowledge and agree that
the terms of Section 6.9 of the Master Separation Agreement shall apply to
information, documents, plans and other data made available or disclosed by one
party to the other in connection with this Agreement. SpinCo and RemainCo each
acknowledge and agree that any third party Information (to the extent such
Information does not constitute SpinCo Books and Records) provided by any member
of the RemainCo Group to any member of the SpinCo Group after the Distribution
Date in connection with the provision of the Services by any member of the
SpinCo Group, or generated, maintained or held in connection with the provision
of the Services by any member of the SpinCo Group after the Distribution Date,
in each case that primarily relates to the RemainCo Business, the RemainCo
Assets, or the RemainCo Liabilities, shall not be considered Privileged
Information of SpinCo or Confidential Information of SpinCo.

Section 9.2 System Security.

(a) If any party hereto is given access to the other party’s computer systems or
software (collectively, the “Systems”) in connection with the Services, the
party given access (the “Availed Party”) shall comply with all of the other
party’s system security policies, procedures and requirements that have been
provided to the Availed Party in advance and in writing (collectively, “Security
Regulations”), and shall not tamper with, compromise or circumvent any security
or audit measures employed by such other party. The Availed Party shall access
and use only those Systems of the other party for which it has been granted the
right to access and use.

(b) Each party hereto shall use commercially reasonable efforts to ensure that
only those of its personnel who are specifically authorized to have access to
the Systems of the other party gain such access, and use commercially reasonable
efforts to prevent unauthorized access, use, destruction, alteration or loss of
information contained therein, including notifying its personnel of the
restrictions set forth in this Agreement and of the Security Regulations.

(c) If, at any time, the Availed Party determines that any of its personnel has
sought to circumvent, or has circumvented, the Security Regulations, that any
unauthorized Availed Party personnel has accessed the Systems, or that any of
its personnel has engaged in activities that may lead to the unauthorized
access, use, destruction, alteration or loss of data,

 

- 11 -



--------------------------------------------------------------------------------

information or software of the other party hereto, the Availed Party shall
promptly terminate any such person’s access to the Systems and immediately
notify the other party hereto. In addition, such other party hereto shall have
the right to deny personnel of the Availed Party access to its Systems upon
notice to the Availed Party in the event that the other party hereto reasonably
believes that such personnel have engaged in any of the activities set forth
above in this Section 9.2(c) or otherwise pose a security concern. The Availed
Party shall use commercially reasonable efforts to cooperate with the other
party hereto in investigating any apparent unauthorized access to such other
party’s Systems.

ARTICLE X

FORCE MAJEURE

Section 10.1 Performance Excused. Continued performance of a Service may be
suspended immediately to the extent caused by any event or condition beyond the
reasonable control of the party suspending such performance (and not involving
any willful misconduct of such party), including acts of God, pandemics, floods,
fire, earthquakes, labor or trade disturbances, strikes, war, acts of terrorism,
civil commotion, electrical shortages or blackouts, breakdown or injury to
computing facilities, compliance in good faith with any Law (whether or not it
later proves to be invalid), unavailability of materials or bad weather (a
“Force Majeure Event”). RemainCo shall not be obligated to pay any amount for
Services that it does not receive as a result of a Force Majeure Event (and the
parties hereto shall negotiate reasonably to determine the amount applicable to
such Services not received). In addition to the reduction of any amounts owed by
RemainCo hereunder, during the occurrence of a Force Majeure Event, to the
extent the provision of any Service has been disrupted or reduced, during such
disruption or reduction, (a) RemainCo may replace any such affected Service by
providing any such Service for itself or engaging one or more third parties to
provide such Service at the expense of RemainCo and (b) SpinCo shall cooperate
with, provide such information to and take such other actions as may be
reasonably required to assist such third parties to provide such substitute
Service.

Section 10.2 Notice. The party claiming suspension due to a Force Majeure Event
will give prompt notice to the other of the occurrence of the Force Majeure
Event giving rise to the suspension and of its nature and anticipated duration.

Section 10.3 Cooperation. Upon the occurrence of a Force Majeure Event, the
parties shall cooperate with each other to find alternative means and methods
for the provision of the suspended Service.

ARTICLE XI

MISCELLANEOUS

Section 11.1 Entire Agreement. This Agreement, together with the documents
referenced herein (including the Schedules and the Master Separation Agreement),
constitutes the entire agreement and understanding between the parties hereto
with respect to the subject matter hereof and supersedes all prior written and
oral and all contemporaneous oral agreements

 

- 12 -



--------------------------------------------------------------------------------

and understandings with respect to the subject matter hereof. To the extent any
provision of this Agreement conflicts with the provisions of the Master
Separation Agreement, the provisions of this Agreement shall be deemed to
control with respect to the subject matter hereof.

Section 11.2 Binding Effect; No Third-Party Beneficiaries; Assignment. This
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective successors and permitted assigns; and nothing in this
Agreement, express or implied, is intended to confer upon any other person or
entity any rights, benefits or remedies of any nature whatsoever under or by
reason of this Agreement. This Agreement may not be assigned by either party
hereto, except with the prior written consent of the other party hereto.

Section 11.3 Amendment; Waivers. No change or amendment may be made to this
Agreement except by an instrument in writing signed on behalf of both of the
parties hereto. No failure or delay on the part of either party hereto in the
exercise of any right hereunder shall impair such right or be construed to be a
waiver of, or acquiescence in, any breach of any representation, warranty,
covenant or agreement contained herein, nor shall any single or partial exercise
of any such right preclude other or further exercise thereof or of any other
right.

Section 11.4 Notices. Unless otherwise expressly provided herein, all notices,
claims, certificates, requests, demands and other communications hereunder shall
be in writing and shall be deemed to be duly given (i) when personally delivered
or (ii) if mailed by registered or certified mail, postage prepaid, return
receipt requested, on the date the return receipt is executed or the letter is
refused by the addressee or its agent or (iii) if sent by overnight courier
which delivers only upon the signed receipt of the addressee, on the date the
receipt acknowledgment is executed or refused by the addressee or its agent or
(iv) if sent by facsimile or electronic mail, on the date confirmation of
transmission is received (provided that a copy of any notice delivered pursuant
to this clause (iv) shall also be sent pursuant to clause (i), (ii) or (iii)),
addressed to the attention of the addressee’s General Counsel at the address of
its principal executive office or to such other address or facsimile number for
a party hereto as it shall have specified by like notice.

Section 11.5 Counterparts. This Agreement and the other documents referred to
herein, may be executed in multiple counterparts, each of which when executed
shall be deemed to be an original but all of which together shall constitute one
and the same agreement.

Section 11.6 Severability. If any term or other provision of this Agreement or
the Schedules attached hereto is determined by a nonappealable decision by a
court, administrative agency or arbitrator to be invalid, illegal or incapable
of being enforced by any rule of law or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to either party hereto.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the court, administrative agency or arbitrator
shall interpret this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the fullest extent possible.
If any sentence in this Agreement is so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as is enforceable.

 

- 13 -



--------------------------------------------------------------------------------

Section 11.7 Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the substantive laws of the State of Delaware,
without regard to any conflicts of law provisions thereof that would result in
the application of the laws of any other jurisdiction.

Section 11.8 Performance. Each party hereto shall cause to be performed, and
hereby guarantees the performance of, all actions, agreements and obligations
set forth herein to be performed by any Subsidiary or Affiliate of such party.

Section 11.9 Relationship of Parties. This Agreement does not create a fiduciary
relationship, partnership, joint venture or relationship of trust or agency
between the parties. The parties hereto agree that SpinCo (and any other member
of the SpinCo Group which performs Services hereunder) is an independent
contractor in the performance of Services for the RemainCo Group under this
Agreement.

Section 11.10 Regulations. All employees of SpinCo and the members of the SpinCo
Group shall, when on the property of RemainCo, conform to the rules and
regulations of RemainCo concerning safety, health and security which are made
known to such employees in advance in writing.

Section 11.11 Construction. This Agreement shall be construed as if jointly
drafted by the parties hereto and no rule of construction or strict
interpretation shall be applied against either party. In this Agreement, unless
the context clearly indicates otherwise, words used in the singular include the
plural and words used in the plural include the singular; and if a word or
phrase is defined in this Agreement, its other grammatical forms, as used in
this Agreement, shall have a corresponding meaning. Whenever the context
requires, the gender of all words used in this Agreement includes the masculine,
feminine and the neuter. Unless the context otherwise requires, the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation,” and the word “or” shall have the inclusive meaning
represented by the phrase “and/or.” The words “shall” and “will” are used
interchangeably in this Agreement and have the same meaning. Relative to the
determination of any period of time hereunder, “from” means “from and
including,” “to” means “to but excluding” and “through” means “through and
including.” Whenever this Agreement refers to a number of days, such number
shall refer to calendar days unless Business Days are specified. Any reference
herein to any Article, Section or Schedule means such Article or Section of, or
such Schedule to, this Agreement, as the case may be, and references in any
Section or definition to any clause means such clause of such Section or
definition. As used in this Agreement, the words “this Agreement,” “herein,”
“hereunder,” “hereof,” “hereto” and words of similar import shall be deemed
references to this Agreement as a whole and not to any particular Section or
other provision of this Agreement. The titles to Articles and headings of
Sections contained in this Agreement, in any Schedule and in the table of
contents to this Agreement have been inserted for convenience of reference only
and shall not be deemed to be a part of or to affect the meaning or
interpretation of this Agreement.

Section 11.12 Effect if Separation does not Occur. If the Distribution does not
occur, then all actions and events that are, under this Agreement, to be taken
or occur effective as of or following the Distribution Date, or otherwise in
connection with the Distribution, shall not be taken or occur except to the
extent specifically agreed by the parties and neither party shall have any
liability or further obligation to the other party under this Agreement.

[Signature page follows.]

 

- 14 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

BABCOCK & WILCOX ENTERPRISES, INC. By:  

/s/ E. James Ferland

  Name:   E. James Ferland   Title:   Chairman and Chief Executive Officer THE
BABCOCK & WILCOX COMPANY By:  

/s/ James D. Canafax

  Name:   James D. Canafax   Title:   Senior Vice President and General Counsel



--------------------------------------------------------------------------------

SUPPLEMENT NO. 1 TO

TRANSITION SERVICES AGREEMENT

Babcock & Wilcox Enterprises, Inc.

(as service provider)

 

  •   THIS SUPPLEMENT NO. 1 to the TSA (as defined below) dated as of June 29,
2015 (this “Supplement”) is by and between The Babcock & Wilcox Company (to be
renamed BWX Technologies, Inc.), a Delaware corporation (“RemainCo”), and
Babcock & Wilcox Enterprises, Inc., a Delaware corporation (“SpinCo”, and
together with RemainCo, the “Parties”).

PRELIMINARY STATEMENT

 

  •   WHEREAS, the Parties are parties to a Transition Services Agreement
between Babcock & Wilcox Enterprises, Inc. (as service provider) and The
Babcock & Wilcox Company (as service receiver), dated as of June 8, 2015 (the
“TSA”); capitalized terms used but not defined in this Supplement shall have the
respective meanings given such terms in the TSA; and

 

  •   WHEREAS, pursuant to Section 2.3 of the TSA, the Parties desire to
supplement the Schedules to the TSA to add the Additional Services as specified
below;

 

  •   NOW, THEREFORE, in consideration of the premises and the mutual agreements
this Supplement contains and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, SpinCo and RemainCo hereby
agree as follows:

 

  •   Section 1. Supplement. The TSA is hereby amended to add the following
Additional Services as new Schedule F:

Schedule F

Legal Services

Description of Services to be Provided:

Services to be provided as part of Legal Transition Services:

Intellectual Property - Paralegal Services

 

  •   Provide general assistance, not to include filing or recordation of
documents, and information, regarding:

 

  •   IP Management System (e.g., CPI) data;

 

  •   IP assignments, declarations, and IP documents;

 

  •   Transfer or retrieval of any electronic and physical files (including
those in remote or off-site storage) not received RemainCo as of Distribution
Date;

 

  •   Confirmation of annuity or maintenance fee payments;

 

-2



--------------------------------------------------------------------------------

  •   Assisting with the administrative transfer of Domain name registrations to
Remain Co;

 

  •   Corresponding with outside IP counsel (both domestic and foreign agents)
regarding transfer of responsibility for RemainCo IP matters;

 

  •   Third-party IP licensing services, such as CCC, BMI, and ASCAP; and

 

  •   Correspondence, notices, or notifications regarding or related to IP
matters.

 

  •   Provide paralegal support from Barberton facility and off-site file
storage location(s) at 25 hours per month with any excess time billed at an
hourly rate of $39/hr. for Amy Saus.

Notwithstanding the above, the Parties agree that the Additional Services shall
be limited to administrative, paralegal services necessitated by RemainCo
separating the SpinCo business from the RemainCo business.

Service Fee:

 

Amount:    $985 per month plus excess time billed at a rate of $39 per hour for
Amy Saus Currency:    US Dollars (USD)

Termination Date:

Services provided for up to four (4) months from the Distribution Date.

 

  •   Section 2. Effect on Agreement. When this Supplement becomes effective
pursuant to the provisions of Section 3 hereof, (i) all references to “this
Agreement” in the TSA shall be deemed to refer to the TSA as amended by this
Supplement, and (ii) all references to the TSA in the Master Separation
Agreement or any of the Ancillary Agreements shall be deemed to refer to the TSA
as amended by this Supplement, in each case unless the context otherwise
requires. Except as modified or amended hereby, all provisions of the TSA remain
in full force and effect.

 

  •   Section 3. Execution in Counterparts; Effectiveness. This Supplement may
be executed in two or more counterparts, each of which will be deemed an
original but all of which together shall be considered one and the same
amendment and shall become effective when counterparts have been signed by each
of the Parties and delivered to the other Parties, it being understood that each
of the Parties need not sign the same counterpart.

 

  •   Section 4. Governing Law. To the extent not preempted by applicable
federal law, this Supplement shall be governed by, and construed and enforced in
accordance with, the substantive laws of the State of Delaware, without regard
to any conflicts of law provisions thereof that would result in the application
of the laws of any other jurisdiction.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Supplement as of the
date first above written.

 

THE BABCOCK & WILCOX COMPANY By:  

/s/ James D. Canafax

  Name:   James D. Canafax   Title:   Senior Vice President and General Counsel
BABCOCK & WILCOX ENTERPRISES, INC. By:  

/s/ J. André Hall

  Name:   J. André Hall   Title:   Senior Vice President, General Counsel and
Corporate Secretary

 

-4



--------------------------------------------------------------------------------

The company agrees to furnish supplementally a copy of any omitted exhibit or
schedule to the Commission upon request.



--------------------------------------------------------------------------------

The company agrees to furnish supplementally a copy of any omitted exhibit or
schedule to the Commission upon request.